Title: From George Washington to Colonels Alexander Spotswood, Alexander McClanachan, and Abraham Bowman and Lieutenant Colonel Christian Febiger, 30 April 1777
From: Washington, George
To: Spotswood, Alexander,McClanachan, Alexander,Bowman, Abraham,Febiger, Christian

 

Sir,
Headquarters Morris Town. 30th April 1777.

I want to form a Company for my Guard—In doing this I wish to be extremely cautious; because it is more than probable that in the Course of the Campaign, my Baggage, Papers, & other Matters of great public Import may be committed to the sole Care of these Men—This being premised, in order to impress you with proper Attention in the Choice, I have to request That you will immediately furnish me with Four Men of your Regimt: And, as it is my further wish that this Compy shd look well & be nearly of a size, I desire that none of the Men may exceed in stature 5 feet 10 inches, nor fall short of 5 feet 9 inches—sober, young, active & well made.
When I recommend Care in yr Choice, I wd be understood to mean Men of good Character in the Regimt that possess the pride of appearing clean & soldierlike—I am satisfied there can be no absolute security for the Fidelity of this Class of People, but yet I think it most likely to be found in those who have Family-Connections in the Country. You will therefore send me none but Natives, & Men of some property, if You have them—I must insist that in making this Choice You give no Intimation of my preferance of Natives, as I do not want to create any invidious Distinction between them & the Foreigners. I am &c.

G.W.

